t c no united_states tax_court yvonne e thurner petitioner v commissioner of internal revenue respondent scott p thurner petitioner v commissioner of internal revenue respondent docket nos filed date on date the court entered a decision in docket no redetermining ps’ joint tax_liabilities for and in date r assessed the taxes additions to tax and increased interest as set forth in the above-referenced decision ps’ joint tax_liability for was fully paid as of date a portion of ps’ joint tax_liability for remained unpaid as of the dates the petitions were filed in these cases on date ps filed a joint federal_income_tax return for reporting tax due no remittance was made with this return ps submitted a delinquent joint_return for and r made adjustments to this return r subsequently assessed taxes and penalties due from ps for and on date the united_states brought an action against ps in federal district_court to reduce to judgment their unpaid assessments for and ps raised only frivolous arguments in this proceeding both ps executed the pertinent documents filed in the district_court action neither p asserted in the district_court action an entitlement to relief from joint_and_several_liability pursuant to sec_6015 i r c on date the district_court granted the government’s motion for summary_judgment and entered a judgment against ps in the amounts of the unpaid assessments for and the district court’s judgment was affirmed on appeal and became final in ps filed separate elections with r claiming relief from joint_and_several_liability under sec_6015 i r c r did not respond to ps’ elections ps then filed with the court separate petitions for determination of relief from joint_and_several_liability for and r filed a motion for summary_judgment in each case held r’s motions for summary_judgment are granted in that ps cannot claim relief under sec_6015 i r c for inasmuch as their joint tax_liability for that year was fully paid prior to the effective date of sec_6015 i r c held further r’s motion for summary_judgment as to p-h is granted as to the taxable years and in that p-h participated meaningfully in the district_court collection action and therefore p-h’s claims are barred under the doctrine_of res_judicata as delineated in sec_6015 i r c held further r’s motion for summary_judgment as to p-w is denied as to the taxable years and in that the question whether p-w participated meaningfully in the district_court collection action presents a material issue of fact yvonne e thurner pro_se in docket no scott p thurner pro_se in docket no james m klein mark j miller and charles hall for respondent opinion cohen judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the chief special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge these consolidated cases are before the court on respondent’s motions for summary_judgment as supplemented filed pursuant to rule as explained in detail below we shall grant respondent’s motion for summary_judgment as supplemented as to petitioner scott p thurner and grant respondent partial summary_judgment as to petitioner yvonne e thurner section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure background the record establishes and or the parties do not dispute the following facts petitioner yvonne e thurner and petitioner scott p thurner petitioners are husband and wife at the time the petitions were filed petitioners resided in elm grove wisconsin a taxable years and petitioners filed joint federal_income_tax returns for and respondent subsequently determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively respondent also determined that petitioners were liable for additions to tax for negligence under sec_6653 and increased interest under sec_6621 for and petitioners challenged respondent’s determinations in a petition filed with the court at docket no in thurner v commissioner tcmemo_1990_529 we sustained with minor adjustments respondent’s determinations for and the court entered its decision in docket no on date and no appeal was filed in date respondent assessed the deficiencies additions to tax and increased interest as redetermined by the court in thurner v commissioner supra shortly thereafter respondent began collection activities petitioners’ tax_liability for was fully paid as of date although respondent collected a portion of petitioners’ taxes for their tax_liability for that year was not fully paid as of the dates the petitions were filed in the instant cases b taxable years and on date petitioners filed a joint federal_income_tax return for reporting tax due in the amount of dollar_figure petitioners failed to remit with their return the amount reported to be due on date respondent assessed the tax that petitioners reported due for and statutory interest sec_6201 petitioners submitted to respondent a delinquent joint tax_return for respondent reviewed the return and determined pursuant to the so-called math error provisions of sec_6213 that petitioners were liable for tax in the amount of dollar_figure as well as for penalties and interest on date respondent assessed such tax penalties and interest for c collection litigation on date the united_states filed suit against petitioners in the united_states district_court for the eastern district of wisconsin docket no 00-c-0082 to reduce to judgment the unpaid assessments entered against petitioners for the taxable years and for convenience we will refer to the united_states district_court for the eastern district of wisconsin as the district_court and the aforementioned proceeding as the district_court collection action the records in the instant cases include copies of various documents that petitioners filed in the district_court collection action these documents reflect that petitioners prosecuting the case pro sese raised only frivolous and groundless arguments both petitioners signed the documents filed with the district_court neither petitioner asserted in the district_court collection action an entitlement to relief from joint_and_several_liability under sec_6015 on date the district_court granted the government’s motion for summary_judgment and entered a judgment in favor of the united_states for unpaid assessed balances for the taxable years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioners filed an appeal with the court_of_appeals for the seventh circuit the court_of_appeals affirmed the district court’s judgment and granted the government’s motion for sanctions against petitioners for prosecuting a frivolous appeal 21_fedappx_477 7th cir the supreme court later denied petitioners’ petition for writ of certiorari d forms on date petitioner yvonne e thurner filed with respondent form_8857 request for innocent spouse relief requesting relief from joint_and_several_liability under sec_6015 with regard to the taxable years and on date petitioner scott p thurner filed with respondent form_8857 requesting relief from joint_and_several_liability under sec_6015 with regard to the taxable years and respondent did not respond to petitioners’ claims for relief from joint_and_several_liability e petitions on date petitioner yvonne e thurner filed with the court a petition for determination of relief from joint_and_several_liability on a joint_return with regard to her tax_liabilities for and on date petitioner scott p thurner filed with the court a petition for determination of relief from joint_and_several_liability on a joint_return with regard to his tax_liabilities for and although the petitions are not entirely clear it appears that petitioners claim that they are entitled to relief under sec_6015 and f the record indicates that at the time the petitions were filed in these cases petitioners were not divorced or legally_separated and that petitioners continued to live together therefore petitioners would not qualify for relief from joint_and_several_liability under sec_6015 f respondent’s motions for summary_judgment as indicated respondent maintains that he is entitled to judgment in these cases as a matter of law respondent avers that petitioners are not eligible for relief from joint_and_several_liability under sec_6015 for because their taxes for that year were paid in full as of date--a date prior to the effective date of sec_6015 respondent also contends that petitioners are barred from claiming relief from joint_and_several_liability for the taxable years and under the doctrine_of res_judicata in particular respondent asserts that petitioners’ claims are barred because they failed to raise such claims in the earlier district_court collection action petitioners filed objections to respondent’s motions for summary_judgment both petitioners submitted affidavits along with their objections petitioner scott p thurner’s affidavit states in pertinent part all matters in any way relating to the disputes between my family and the internal_revenue_service prior to my wife’s decision to pursue innocent spouse relief was handled exclusively by myself the only thing my wife did during the district_court collection action was to sign the necessary documents in the places that i directed her to sign consistent with these statements petitioner yvonne e thurner’s affidavit states that prior to the time she claimed relief from joint_and_several_liability under sec_6015 all of the family’s tax matters were handled exclusively by her husband pursuant to notice these cases were called for hearing at the court’s motions session in washington d c following the hearing respondent filed supplements to his motions describing the bases for the assessments entered against petitioners for and and providing transcripts of account for the years in issue discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment see 85_tc_812 79_tc_340 a sec_6015 spouses filing joint federal_income_tax returns generally are jointly and severally liable for all taxes due sec_6013 however under certain circumstances sec_6015 provides that a spouse may be relieved from joint_and_several_liability on a joint_return sec_6015 was enacted as part of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 sec_6015 applies to any liability for tax arising after date and to any liability for tax arising on or before date but remaining unpaid as of such date rra sec_3201 112_stat_740 sec_6015 is not applicable if the tax was paid in full on or before date 120_tc_137 broadly stated sec_6015 provides procedures for relief from liability applicable to all joint filers sec_6015 provides procedures to limit liability for taxpayers who filed a joint_return but are no longer married are legally_separated or are not living together and sec_6015 provides for equitable relief in cases where relief is not available to a taxpayer under sec_6015 or c petitioners invoked the court’s jurisdiction in these cases under sec_6015 the latter provision permits a taxpayer to file a petition with the court if months have elapsed since the taxpayer filed his or her election for relief with the commissioner and the commissioner has not issued a final_determination granting or denying relief b taxable_year rra sec_3201 112_stat_740 states in unambiguous terms that relief under sec_6015 is available only with respect to any liability for tax arising after date and any liability for tax arising on or before date but remaining unpaid as of such date there is no dispute that petitioners’ tax_liability for arose before date and that such liability was fully paid before that date consequently we hold that respondent is entitled to judgment as a matter of law that petitioners are not eligible for relief under sec_6015 with regard to their tax_liability for see washington v commissioner supra c taxable years and the judicial doctrine_of res_judicata provides that when a court of competent jurisdiction enters a final judgment on the merits of a cause of action the parties to the action are bound by every matter that was or could have been offered and received to sustain or defeat the claim 333_us_591 see gustafson v commissioner 97_tc_85 wooten v commissioner tcmemo_2003_113 the doctrine_of res_judicata serves to promote judicial economy and the repose of disputes by avoiding repetitious lawsuits gustafson v commissioner supra pincite because federal income taxes are determined on an annual basis each year is a separate cause of action and res_judicata is applied to bar subsequent proceedings involving the same tax_year commissioner v sunnen supra pincite 91_tc_14 sec_6015 modifies the common_law doctrine_of res_judicata with regard to claims for relief from joint_and_several_liability sec_6015 provides in pertinent part sec_6015 credits and refunds -- res_judicata --in the case of any election under subsection b or c if a decision of a court in any prior proceeding for the same taxable_year has become final such decision shall be conclusive except with respect to the qualification of the individual for relief which was not an issue in such proceeding the exception contained in the preceding sentence shall not sec a a of the consolidated appropriations act of publaw_106_554 stat 2763a-640 redesignated former subsec g as subsec h and inserted after subsec f a new subsec g as quoted above for a more detailed discussion of the legislative_history of sec_6015 see 116_tc_272 apply if the court determines that the individual participated meaningfully in such prior proceeding as we pointed out in 116_tc_272 under common_law principles of res_judicata a taxpayer who was a party to a prior proceeding for the same taxable_year would be barred from seeking relief from joint_and_several_liability whether or not the claim had been raised as an issue in the prior proceeding sec_6015 alters that result by providing an individual cannot make an election under sec_6015 or c for any taxable_year that is the subject of a final court decision unless the individual’s qualification for relief under sec_6015 or c was not an issue in the prior court_proceeding and the individual did not participate meaningfully in the prior proceeding vetrano v commissioner supra pincite petitioners assert that respondent’s reliance on the doctrine_of res_judicata in these cases is misplaced first petitioners maintain that sec_6015 expressly limits the application of res_judicata to claims for relief under sec_6015 and c and therefore they are not barred from asserting that they are entitled to equitable relief under subsection f second petitioners argue that respondent has failed to prove that petitioners particularly petitioner yvonne e thurner participated meaningfully in the district_court collection action within the meaning of sec_6015 contrary to petitioners’ initial argument we conclude that a claim for equitable relief under sec_6015 is subject_to the application of the doctrine_of res_judicata as delineated in sec_6015 in 114_tc_324 in the context of a discussion regarding our jurisdiction to review claims for equitable relief under sec_6015 we observed sec_6015 provides an additional opportunity for relief to those taxpayers who do not otherwise meet the requirements of subsection b or c specifically sec_6015 provides that if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability sec_6015 does not require an affirmative election for relief as do subsections b and c we interpret this to mean that sec_6015 provides an additional opportunity for relief to those individuals who elect relief under subsection b or c but do not meet one or more of the respective requirements of those subsections in fact a prerequisite for relief under sec_6015 is that relief is not available under sec_6015 or c see sec_6015 consistent with the foregoing a claim for equitable relief under sec_6015 is subordinate and ancillary to a claim for relief under sec_6015 or c given the secondary nature of such claims an express reference in subsection g to a claim for equitable relief under sec_6015 is not necessary to bring those claims within the purview of subsection g simply put as a subordinate and ancillary claim a claim for equitable relief under sec_6015 is subject_to the same standards for the application of the doctrine_of res_judicata that congress imposed under sec_6015 with respect to claims for relief under sec_6015 and c there is no dispute that the traditional prerequisites for the application of the doctrine_of res_judicata are present in these cases as previously mentioned petitioners were parties to the district_court collection action brought by the government to reduce to judgment petitioners’ unpaid assessments for the taxable years and the district_court is a court of competent jurisdiction with regard to such collection actions sec_7402 the district_court collection action was initiated on date well after the date effective date of sec_6015 thus petitioners could have but did not raise their claims for relief from joint_and_several_liability under sec_6015 as a defense in the district_court collection action cf 10_f3d_305 5th cir the district court’s decision granting the government’s motion for summary_judgment a decision for the sake of completeness we note that the secretary published regulations applicable to all elections or requests for relief filed on or after date in which the secretary appears to take the position that claims for equitable relief under sec_6015 are subject_to the application of the doctrine_of res_judicata under sec_6015 see sec_1_6015-1 h and income_tax regs fed reg date on the merits was affirmed on appeal and is now final see 78_f3d_1549 n fed cir 484_f2d_519 3d cir petitioners nevertheless contend that respondent cannot rely on the doctrine_of res_judicata because the question whether petitioners participated meaningfully in the district_court collection action within the meaning of sec_6015 presents a material issue of fact we note a subtle divergence in petitioners’ positions on this point specifically while petitioner scott p thurner contends in very general terms that respondent failed to satisfy his burden of proving that there is no dispute as to a material fact petitioner yvonne e thurner goes a step further and alleges that she did not participate meaningfully in the district_court collection action inasmuch as she simply complied with her husband’s instructions to sign the pleadings and various other documents that were filed with the district_court the record clearly establishes that petitioner scott p thurner participated meaningfully in the district_court collection action the documents that petitioners filed in the district_court collection action were signed by both petitioners and amply demonstrate that petitioner scott p thurner was fully engaged in that proceeding in addition petitioner scott p thurner acknowledged in the affidavit attached to his objection that he maintained exclusive control_over all tax matters including the handling of the district_court collection action accordingly we hold that respondent is entitled to summary_judgment that petitioner scott p thurner is barred under sec_6015 from claiming relief under sec_6015 for the years and in contrast we are unable to conclude on this record that petitioner yvonne e thurner participated meaningfully in the district_court collection action petitioner yvonne e thurner’s assertion that she merely complied with her husband’s instructions to sign the pleadings and various other documents that were filed in the district_court collection action raises an issue of material fact as to her level of participation in that proceeding under the circumstances drawing factual inferences in a manner most favorable to the party opposing summary_judgment see dahlstrom v commissioner t c pincite we conclude that respondent is not entitled to summary_judgment that petitioner yvonne e thurner is barred from claiming relief under sec_6015 for the years and the question of the applicability of the bar of res_judicata under sec_6015 as to petitioner yvonne e thurner can be resolved only after further development of the record through discovery or trial of the case conclusion petitioners are not entitled to relief under sec_6015 with regard to the taxable_year because their taxes for that year were fully paid prior to the effective date of sec_6015 in addition petitioner scott p thurner is not entitled to relief under sec_6015 with regard to the taxable years and due to the application of the doctrine_of res_judicata as set forth in sec_6015 to reflect the foregoing an order and decision will be entered in docket no granting respondent’s motion for summary_judgment as supplemented and an appropriate order will be issued in docket no
